Citation Nr: 1452440	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent as of October 24, 2007, for limitation of extension of the left leg (previously rated as patellofemoral chondromalacia, status post arthroscopy with degenerative joint disease (DJD), i.e., arthritis, left knee, with a surgical scar).

2.  Entitlement to a separate rating higher than 10 percent, also as of October 24, 2007, for impairment of the knee.

3.  Entitlement to a rating higher than 10 percent for postoperative residuals of bunions, neuroma with pain, 2nd interspace, left foot, with surgical scars.  

4.  Entitlement to a compensable rating for postoperative bunions, right foot, with a surgical scar.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from April 1978 to April 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) confirmed and continued a 10 percent rating then in effect for the Veteran's left knee disability (then characterized as patellofemoral chondromalacia, status post arthroscopy with DJD, left knee, with a surgical scar), also confirmed and continued a 10 percent rating then in effect for his left foot disability, and confirmed and continued a 0 percent (noncompensable) rating then in effect for his right foot disability.

In March 2012, the Board remanded these claims to the RO via the Appeals Management Center (AMC) to schedule a hearing concerning these claims.  The Veteran subsequently had this hearing in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board using videoconferencing technology.

In August 2012 and again in July 2013, the Board again remanded these claims to the RO via AMC for still further development and consideration.  And after completing the requested development, an August 2014 Decision Review Officer (DRO) decision recharacterized the Veteran's left knee disability as limitation of extension of the left leg, increased the rating assigned this disability from 10 to 30 percent as of October 24, 2007, and assigned a separate 10 percent rating for left knee impairment (namely, instability) also as of October 24, 2007.  The 10 percent rating for the left foot disability and the 0 percent rating for the right foot disability have remained in effect, however.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, all future consideration of this Veteran's appeal should take into consideration these electronic records.


FINDINGS OF FACT

1.  The Veteran's left knee disability has been shown to involve DJD, chronic meniscus tears and tendonosis, has manifested as tenderness, pain, swelling, painful, limited motion, but not increased during flare-ups or on repetitive use, and occasionally locking with a tendency to fall or lose balance, and has necessitated physical therapy, the occasional use of a brace and medication.

2.  The left knee DJD causes limitation of extension of the left leg to less than 30 degrees.  

3.  The left knee instability is no more than slight.

4.  The Veteran's left foot disability is moderately severe, involving a bunion, neuromas, hallux valgus, calcaneal spurs and arthritis, manifesting as tenderness, pain, including on use, characteristic, tender calluses, swelling, and an inability to walk on uneven surfaces, and necessitating multiple surgeries and the use of orthotics and special shoes.  


5.  The Veteran's right foot disability also is moderately severe, involving bunions, a neuroma, hallux valgus, calcaneal spurs, arthritis and a fifth toe deformity, manifesting as tenderness, pain, including on use, characteristic, tender calluses, swelling, and an inability to walk on uneven surfaces, and necessitating multiple surgeries and the use of orthotics and special shoes.  

6.  The schedular rating criteria reasonably describe and contemplate the level of severity of, and consequent impairment caused by, each knee and foot disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to a rating higher than 30 percent for the limitation of extension of the left leg (previously rated as patellofemoral chondromalacia, status post arthroscopy with DJD, left knee, with a surgical scar).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5260, 5261 (2013). 

2.  The criteria are not met for entitlement to a separate rating higher than 10 percent for the impairment (instability) of this knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, DC 5257 (2013). 

3.  The criteria are met, however, for entitlement to a higher 20 percent rating for the postoperative residuals of the bunions, neuroma with pain, 2nd interspace, left foot, with surgical scars,.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2013). 

4.  The criteria also are met for entitlement to a higher 20 percent rating for the postoperative bunions and neuroma, right foot, with a surgical scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the June 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the examinations he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that he has this burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2013).


II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's electronic (paperless) file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

The Veteran is claiming entitlement to higher ratings for his left knee/leg disabilities and his left and right foot disabilities.  In March 2008 and June 2010 written statements and during his June 2012 hearing, he argued that his disabilities are more disabling than the assigned ratings contemplate.  He asserts that the AOJ did not consider his orthopedist's written statement in support of his claims or the fact that he also has a cyst behind his left knee cap.  Allegedly, he has a long history of knee and foot problems, including constant pain, weakness, giving way, locking up, limited mobility, an inability to walk on hard surfaces and an abnormal gait/limp, which have hindered him from engaging in pre-injury activities, including with his sons and grandchildren, affected his sex life, and caused occupational impairment (has to take time off from work with no leave on the books).  Allegedly, he has been using medication, orthopedic shoes, and a brace and receiving injections with no relief of his symptoms.  He has reportedly undergone three knee and four foot surgeries, but his symptoms persist.  He asks that the Board consider all appropriate DCs, review recent treatment records, which purportedly show that his disabilities are indeed more severe than the ratings for them reflect, and decide his case favorably based on the evidence at the very least being in relative equipoise.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence is in equipoise, meaning about evenly balanced, all reasonable doubt material to a determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, the Court has indicated this practice must be employed even when it is not an initial rating, so even an established rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  A compensable rating under DC 5003 and § 4.59 for painful motion is assignable where arthritis is established by X-ray findings, even if there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. 

Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

A.  Schedular Ratings

1.  Left Knee

VA's Office of General Counsel (OGC) has issued precedent opinions pertinent to claims of entitlement to increased ratings for knee disabilities.  These OGC opinions hold that a Veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under DCs 5003 and 5257, respectively, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 14, 1998).  Additional disability is shown when a veteran meets the criteria for at least a noncompensable evaluation under either DC 5260 or 5261, which require flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  
9-98 at paragraphs 1, 6.  A separate rating also may be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. at 488.

In another precedent opinion, VAOPGCPREC 9-2004 (September 17, 2004), OGC held that a veteran who has both limitation of flexion and extension of the same knee must be rated separately under DCs 5260 and 5261, respectively, if a compensable degree of disability as to each is shown.

The RO resultantly has separated the Veteran's left knee disability into two components - one reflecting the limitation of extension caused by the left knee arthritis and the other reflecting left knee instability.  The first is rated 30-percent disabling under DCs 5003-5261.  See 38 C.F.R. § 4.27 (hyphenated DCs used when a rating under one DC requires use of additional DC to identify basis for rating assigned; additional DC is shown after the hyphen).  The second is rated 10-percent disabling under DC 5257.  Also pertinent are DCs 5256, 5258 and 5260.

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC(s) for the specific joint or joints involved - which, here, are DC 5260 for limitation of knee or leg flexion and DC 5261 for limitation of knee or leg extension.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  Whereas a 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.

DC 5258 provides that a rating of 20 percent is assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

So, in this case, to be assigned an increased rating for either component of the left knee disability, the Veteran must show that he has ankylosis, limitation of extension of the left leg to at least 30 degrees, or more than slight instability or recurrent subluxation of the left knee.  To be assigned a separate compensable rating for limitation of flexion of the left leg or dislocation of the cartilage, he must show that he has flexion of the left leg limited to 45 degrees or pain and effusion for which he is not already compensated.  See 38 C.F.R. § 4.14 (evaluation of same manifestation of a disability under different DC constitutes pyramiding and is to be avoided).  The Veteran asserts that evidence establishes a more compensable level of impairment, but neither the treatment records, nor the VA examination reports, substantiate this assertion.  

Treatment records dated prior to 2006 confirm the Veteran underwent multiple left knee surgeries.  VA treatment records dated since 2006 confirm left knee pain due, in part, to moderate to severe left knee arthritis (confirmed on x-rays), chronic tears and, as alleged, a cyst in the left knee area.  They show that, during the course of this appeal, the Veteran received treatment for left knee symptoms, including an arthroscopy, the issuance of a knee sleeve and brace and a TENS unit, physical therapy, prosthetic modifications and various injections, and at least one doctor discussed a total knee replacement.  

According to the Veteran's orthopedist's physician's assistant, whose December 2007 statement the AOJ allegedly ignored, the left knee symptoms, considered in conjunction with foot symptoms, are hindering the Veteran's mobility, independent of devices, social and recreational activities, and activities of daily living.  Allegedly, these symptoms are progressively worsening, causing unrelenting pain, even with limited weight bearing, and interfering with the Veteran's job (requires walking to and from doctors' offices and service care lines and escorting patients around the hospital).

During a VA examination conducted in December 2007, a VA examiner acknowledged the Veteran's subjective complaints of pain, stiffness, swelling, giving way, locking up, fatigue, weakness and a lack of endurance.  The examiner also acknowledged the Veteran's use of a brace for purposes of stability.  His testing did not, however, confirm the instability, more than slight or otherwise.  In addition, although the examiner noted painful, limited motion, the limitation noted is not of such a degree as to warrant an increased rating.  Even contemplating the pain on motion and repetitive use, during which there was additional functional loss, but not in terms of degrees of motion, the examiner noted flexion of the left leg to 120 degrees and extension limited by 3 degrees only.   


During a VA examination conducted in July 2014, a VA examiner noted additional left knee symptoms, including tenderness, swelling and slight weakness (4/5 on extension of the left knee).  Again contemplating the pain on motion and repetitive use (no flare-ups reported), the examiner indicated that the Veteran had flexion of the left leg limited to 125 degrees only and extension of the left leg limited to 25 degrees only.  The examiner also indicated that the Veteran had +1 medial-lateral instability (0 to 5 millimeters on a scale of normal to 15 millimeters).  The examiner concluded that the Veteran's knee symptoms, considered collectively, cause moderate to severe impairment with regard to physical employment and mild to moderate impairment with regard to sedentary employment.  

Clearly the Veteran's left knee disabilities have not responded to treatment and continue to cause disabling symptoms.  The nature and severity of the associated symptoms, however, do not warrant the assignment of increased schedular evaluations or a separate schedular evaluation for limitation of flexion and/or dislocated cartilage.  According to medical professionals, such symptoms do not include ankylosis, limitation of extension of the left leg to at least 30 degrees, more than slight instability or recurrent subluxation of the left knee, or flexion of the left leg limited to 45 degrees, symptoms needed to assign increased ratings under DCs 5256, 5257, 5260 or 5261.  

In addition, although the symptoms have been shown to be due, at least in part, to tears, the 30 percent rating assigned such symptoms under DCs 5003 and 5261 contemplates the pain and swelling the Veteran is experiencing.  Assigning a separate rating under DC 5258 would amount to pyramiding.   

The evidence with regard to each of these left knee matters is not in relative equipoise; therefore the Veteran may not be given the benefit of the doubt under 38 C.F.R. §§ 3.102, 4.3.


2.  Feet

The RO has assigned the Veteran's left foot disability a 10 percent rating under DC 5299-5280, the maximum rating assignable for unilateral hallux valgus under the latter DC, based on postoperative residuals of bunions, neuroma with pain, 2nd interspace, and surgical scars.  The RO has assigned the Veteran's right foot disability a 0 percent rating under the same DC based on postoperative bunions with a surgical scar.  

According to the medical evidence of record, however, there is no distinction between the foot disabilities, including in terms of their nature and severity.  With the exception of a fifth toe deformity on the right, each of these foot disabilities involves the same conditions, including post-operative bunions and neuromas, hallux valgus, arthritis, plantar calcaneal spurs, and plantar fasciitis, and has prompted the same complaints, primarily, constant pain, and treatment, including multiple surgeries, physical therapy, injections and the use of orthotics and special shoes.  As such, were the Board to rate the Veteran's right foot disability under DC 5280, it would assign that disability the same 10 percent rating assigned the left foot.

Instead, the Board finds that it is less advantageous to do so.  The Veteran's feet do not involve pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones (condition has been ruled out on numerous occasions, including during VA examinations).  Accordingly, DCs 5276, 5278 and 5283 are not applicable here.  

DC 5284, which governs ratings of "foot injuries, other" is, in essence, a "catch-all" provision that is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (August 14, 1998).  This DC provides that a 10 percent rating is assignable for moderate foot injuries.  A 20 percent rating is assignable for moderately severe foot injuries and a 30 percent rating is assignable for severe foot injuries.  This DC, like DC 5280, allows for a separate rating for each foot and is more advantageous to the Veteran.  It contemplates all symptoms of his multiple foot conditions, including those that might not necessarily be due to the hallux valgus, alone.

The question is thus whether each of the Veteran's foot disabilities is moderate, moderately severe, or severe.  VA's Rating Schedule does not define "moderate", "moderately severe", and "severe".  However, evaluating all of the evidence collectively with the intent to provide an "equitable and just" decision, see 38 C.F.R. § 4.6, the Board finds that each is moderately severe, so deserving of higher 20 percent ratings.

The most recent VA examiner (August 2014) concluded that each of the Veteran's foot disabilities caused mild-to-moderate impairment on physical employment and mild impairment on sedentary employment.  The examiner nonetheless noted certain symptomatology associated with what is considered "severe" flatfoot, including pain on manipulation and use accentuated, swelling on use and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  Years of treatment records tend to support a finding of more than mild-to-moderate impairment as they include references to the Veteran limping, having an abnormal gait and being unable to ambulate without difficulty.  Certainly years of treatment, including multiple surgeries and prosthetic modifications, have not provided him relief and, as the physician's assistant indicated, as a result, the pain is unrelenting and progressively worsening. 

Considering the VA examiner's opinion and findings in conjunction with the treatment records, the Board concludes that each foot disability picture more nearly approximates the criteria for a moderately severe, rather than mild, moderate or severe level of disability.  As such, a 20 percent scheduler rating is assignable each foot disability under DC 5284.  

The Board also considered whether separate ratings may be assigned the Veteran's foot scars, but given that the scars are asymptomatic, relatively small and cause no functional impairment, such action may not be taken.  See 38 C.F.R. § 4.118, DCs 7800-7805.

B.  Extra-schedular Consideration

In reviewing these claims for increased ratings for left knee and foot disabilities, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule applies unless there are exceptional or unusual factors that render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of whether an extra-schedular rating may be assigned is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And, although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if a schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


Here, the Veteran has not specifically raised a claim for increased ratings on an extra-schedular basis.  He alleges that his left knee and foot disabilities interfere with some of his job duties, including walking to and from doctor's offices and escorting patients around the hospital, interference that would not be deemed marked however since the ratings contemplate this kind and level of impairment.  38 C.F.R. §§ 4.1, 4.14.  In any event, he does not allege that the Rating Schedule is inadequate, failing to contemplate the extent of his knee and foot disabilities, including in terms of his specific symptoms.  The knee pain and weakness, symptoms limiting his motion, are contemplated in the 30 percent rating assigned under DC 5261.  The knee instability is contemplated in the 10 percent rating separately assigned under DC 5257.  All of the foot symptoms, including those typically attributed to flat feet, certainly are contemplated in the higher 20 percent ratings being assigned in this decision under DC 5284.  Accordingly, referral for consideration of an extra-schedular rating is unwarranted.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A rating higher than 30 percent for the limitation of extension of the left leg (previously rated as patellofemoral chondromalacia, status post arthroscopy with DJD, left knee, with a surgical scar), is denied.

A separate rating higher than 10 percent for the impairment of this knee also is denied.


However, a higher 20 percent rating is granted for the postoperative residuals of the bunions, neuroma with pain, 2nd interspace, left foot, with surgical scars, subject to the statutes and regulations governing the payment of VA compensation.  

A higher 20 percent rating also is granted for the postoperative bunions and neuroma, right foot, with a surgical scar, also subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


